Citation Nr: 1817635	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1962.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2018, the Veteran, in St. Louis, Missouri, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's bilateral foot symptoms more nearly approximate pronounced flatfoot.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5276 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board acknowledges the Veteran's contention that one of the VA examinations was inadequate.  However, as the Board is assigning the maximum schedular rating herein, which constitutes a full grant of the benefit sought on appeal, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for bilateral pes planus, evaluated under Diagnostic Code 5276.  

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  
A maximum 50 percent rating is warranted for pronounced bilateral flatfoot, to include with characteristics of marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spams of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 50 percent is warranted for bilateral pes planus.  

A February 2013 VA examination indicates pain on use, pain accentuated on use, pain on manipulation, pain accentuated on manipulation, extreme tenderness of plantar surface not improved by orthopedic shoes or appliances, decreased longitudinal arch height on weight bearing, and objective evidence of marked deformity.  The examiner did not find marked pronation, inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  The Veteran reported that he has foot pain whenever he is standing.  02/01/2013, VA Examination.  

Treatment notes from July to October 2013 indicate the use of a boot, cane, and walker, with injections into the Achilles heel and plantar fascia due to pain, tenderness, bursitis, and tendinitis.  10/25/2013, Medical-Non-Government; 04/10/2014, CAPRI.  

In correspondence received by VA in October 2013, the Veteran reported severe pain and swelling of his feet, causing him to fall, and resulting in three or four injuries.  The Veteran stated that he wears a special boot on the right foot because he is otherwise unable to walk due to heel pain.  He further stated that he is unable to ambulate without the use of a cane and severe pain.  10/07/2013, Correspondence.  

An October 2014 VA examination indicates pain on use, pain accentuated on use, pain on manipulation, pain accentuated on manipulation, and objective evidence of marked deformity.  The examiner did not find extreme tenderness of the plantar surfaces, marked pronation, inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon.  The Veteran reported that he stays off his feet to the extent possible because standing or ambulating results in flare-ups and severe pain.  10/10/2014, C&P Exam.  

A November 2014 treatment note indicates flexible pes plano valgus foot with marked osteoarthritis resulting in pain in the plantar aspect and Achilles area bilaterally.  The clinician noted a very slow, stuttering gait with reduced range of motion in the metatarsophalangeal, mid-tarsal, subtalar, and ankle joints, and feeling absent in the forefoot area.  Orthotics help, but do not relieve, the Veteran's symptoms.  12/22/2014, Medical-Non-Government.  

A March 2016 letter from the Veteran's treating physician notes the following symptoms:  collapsed planovalgus; marked pronation; extreme tenderness of the plantar surfaces; and marked inward displacement and severe spasm of Achilles tendon on manipulation not improved by orthotics or appliance.  The doctor further stated that the Veteran's symptoms have not improved with orthopedic shoes, appliances, anti-inflammatories, or cortisone injections.  01/20/2017, Medical
Non-Government.  

In February 2018, the Veteran testified that he has severe pain, swelling, and spasms of the Achilles tendon, which requires the use of orthotics and injections.  He stated that he is forced to curtail his daily activities to a great degree as he stays off his feet as much as possible because otherwise his symptoms recur and flare up.  02/08/2018, Hearing Transcript.  

In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's bilateral foot symptoms more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 5276.  In particular, the Board notes the March 2016 letter stating that the Veteran experiences collapsed planovalgus, marked pronation, extreme tenderness of the plantar surfaces, and marked inward displacement and severe spasm of Achilles tendon on manipulation not improved by orthotics or appliance, as well as the Veteran's lay statements that he is forced to stay off his feet as much as possible as a means to prevent or decrease the symptoms of pain, swelling, and spasms.  Indeed, at the 2018 hearing, the Veteran reported very curtailed daily activities because he tries to stay off of his feet.  Prior to the first VA examination and upon filing his application for VA benefits in 2011, the Veteran reported the curtailing of most his daily activities involving standing or walking due to the problems with his flatfeet.  38 C.F.R. § 4.10.  The Board finds these pieces of evidence are representative of a disability picture that more nearly approximates pronounced bilateral flat foot throughout the entire period on appeal.  Accordingly, an initial rating of 50 percent is warranted, which is the maximum schedular rating permitted for a bilateral foot disability.  See 38 C.F.R. § 4.71a, DC 5276.  


ORDER

An initial disability rating of 50 percent for bilateral pes planus is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


